 Case 2:19-cv-00048-JRG Document 33 Filed 05/13/19 Page 1 of 5 PageID #: 868




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 FUNDAMENTAL INNOVATION                            §
 SYSTEMS INTERNATIONAL LLC,                        §
                                                   §
                                                   §
                Plaintiff,                         §
                                                   §
 v.                                                §    CIVIL ACTION NO. 2:19-CV-00048-JRG
                                                   §
 APPLE, INC.,                                      §
                                                   §
                Defendant.                         §

                                             ORDER

       Before the Court is Defendant Apple, Inc.’s (“Apple”) Motion to Dismiss Or, In the

Alternative, Transfer This Action Pursuant to the First-to-File Rule (the “Motion”). (Dkt. No. 21.)

Having considered the Motion and Plaintiff Fundamental Innovation Systems International LLC’s

(“Fundamental”) Response thereto (Dkt. No. 27), the Court is of the opinion that the Motion should

be GRANTED for the reasons discussed herein.

I.     BACKGROUND

       Fundamental is a Delaware limited liability company with its principal place of business

in Flower Mound, Texas. (Dkt. No. 27 at 2; Dkt. No. 1 ¶ 1.) Apple is a California corporation

with its principal place of business in Cupertino, California. (Dkt. No. 21 at 3; Dkt. No. 21-27 ¶ 5

(Declaration of Michael Jaynes on behalf of Apple).) On December 14, 2015, Fundamental sent

a letter to Apple to initiate licensing negotiations over Fundamental’s patent portfolio. (Dkt. No.

21 at 4; Dkt. No. 27 at 4; see also Dkt. No. 27-6.) The negotiations stalled when the parties failed

to execute a non-disclosure agreement (“NDA”). (Dkt. No. 27 at 4.)
 Case 2:19-cv-00048-JRG Document 33 Filed 05/13/19 Page 2 of 5 PageID #: 869




       On August 21, 2017, Fundamental sent another letter to Apple and identified several of

Apple’s products as allegedly infringing. (Dkt. No. 27 at 4–5; see also Dkt. No. 27-8.) Thereafter,

the parties exchanged infringement and invalidity claim charts, discussed the status of

Fundamental’s litigation actions against third-parties and pending inter partes review proceedings,

and agreed to a framework for further licensing negotiations. (Dkt. No. 21 at 4; Dkt. No. 27 at 5–

6.) The parties planned to meet on February 7, 2019, to discuss Apple’s counter-offer to

Fundamental’s licensing proposal. (Dkt. No. 27 at 6.) On December 14, 2018, the parties finalized

and executed an NDA. (Dkt. No. 27 at 6; see also Dkt. No. 27-20.)

       However, on February 5, 2019, Apple filed a declaratory judgment action against

Fundamental in the Northern District of California (“NDCA”), seeking a declaration that Apple’s

Adapter, Lightning, and Watch products (collectively, “Apple Products”) do not infringement

twelve of Fundamental’s patents. (Apple Inc. v. Fundamental Innovation Systems International

LLC et al., No. 3:19-cv-638-WHA, Dkt. No. 1 ¶ 8 [hereinafter NDCA Action].) Fundamental

subsequently sued Apple for patent infringement in this Court on February 11, 2019. (Dkt. No.

1.) Fundamental alleges that several of Apple’s Adapter, Lightning, Watch, and MacBook

products (collectively, “Accused Products”) infringe six of Fundamental’s patents (the “Asserted

Patents”). (Dkt. No. 1 ¶ 16.) The Asserted Patents are also at issue in the NDCA Action.

(Compare Dkt. No. 1 ¶ 2, with NDCA Action, Dkt. No. 1 ¶ 5.) Additionally, the Accused Products

overlap with the Apple Products. (Compare Dkt. No. 1 ¶ 16, with NDCA Action, Dkt. No. 1 ¶ 8.)

       Fundamental moved to dismiss the NDCA Action for lack of personal jurisdiction or to

transfer the case to this District under 28 U.S.C. § 1404. (NDCA Action, Dkt. No. 22 (Mar. 15,

2019).) The NDCA Court found that personal jurisdiction was proper and denied both dismissal

and transfer. (Id., Dkt. No. 36 at 1, 5, 10 (Apr. 30, 2019).)



                                                  2
 Case 2:19-cv-00048-JRG Document 33 Filed 05/13/19 Page 3 of 5 PageID #: 870




        In the instant Motion, Apple seeks dismissal or transfer to the NDCA pursuant to either the

first-to-file rule or 28 U.S.C. § 1404. (Dkt. No. 21 at 1.)

II.     DISCUSSION

        Apple argues that dismissal or transfer is proper because Fundamental’s “decision to file a

mirror-image lawsuit in this [D]istrict six days after Apple filed [the] California [A]ction means

that there are two lawsuits involving the same patents, the same parties[,] and the same

infringement disputes.” (Id. at 7.)

        Fundamental argues that since the NDCA Action “was filed as a preemptive suit intended

to deprive Fundamental of its choice of forum and not a legitimate request for declaratory relief,

the [NDCA Action] should be dismissed in favor of proceedings in [this District].” (Dkt. No. 27

at 10.) “[P]ermitting an anticipatory judgment action filed in the midst of productive licensing

negotiations is unjust, inefficient[,] and contrary to public policy.” (Id.)

        “When confronted with substantially similar declaratory judgment and patent infringement

actions filed in different jurisdictions, courts generally favor the forum of the first-filed action,

whether or not it is a declaratory action.” RPost Holdings, Inc. v. Sophos, Inc., No. 2:13-cv-959-

JRG, 2014 WL 10209205, at *1 (E.D. Tex. Aug. 20, 2014) (citing Genentech, Inc. v. Eli Lilly and

Co., 998 F.2d 931, 938 (Fed. Cir. 2008) (citations omitted)). In determining whether to apply the

first-to-file rule to an action, a court must resolve two questions: (1) are the two pending actions

so duplicative or involve substantially similar issues that one court should decide the subject matter

of both actions; and (2) which of the two courts should take the case? Id. (citing Texas Instruments,

Inc. v. Micron Semiconductor, Inc., 815 F. Supp. 994, 997 (E.D. Tex. 1993)). Once the “substantial

similarity” threshold is crossed, the first-to-file rule accords the first-filed court the responsibility

to determine which case should proceed. Id.



                                                   3
    Case 2:19-cv-00048-JRG Document 33 Filed 05/13/19 Page 4 of 5 PageID #: 871




         As an initial matter, the Court finds that the NDCA Action and the instant case substantially

overlap; both cases involve (1) the same parties 1 (although in reversed positions), (2) the same

patents (i.e., the Asserted Patents), and (3) the same accused products (i.e., overlapping Accused

Products and Apple Products). The posture of the two cases are also mirrored: (1) the NDCA

Action is a declaratory judgment action of noninfringement, and (2) this case is a civil action for

patent infringement. See VE Holding Corp. v. Johnson Gas Appliance Co., 917 F.2d 1574, 1583–

84 (Fed. Cir. 1990), cert. denied, 499 U.S. 922 (1991), abrogated by, TC Heartland, 137 S. Ct. at

1521 (noting that “a declaratory judgment action alleging that a patent is . . . not infringed” is “the

mirror image of a suit for patent infringement”). Accordingly, the threshold inquiry of the first-

to-file rule is satisfied.

         However, the California Court has already considered and rejected Fundamental’s

anticipatory filing argument. (See NDCA Action, Dkt. No. 36 at 9–10 (finding that the “preference

for the first-filed action was not overcome” because “there was no indication that Fundamental

had immediate plans to file suit[ and] Apple could have reasonably believed that the process would

continue to drag out by fits and starts (as it had been doing) and that a declaratory judgment action

was its best option to expedite a resolution”).) See also Virtual Fleet Mgmt., LLC v. Position

Logic, LLC, No. 2:17-CV-00014-JRG, 2017 WL 10276708, at *2 (E.D. Tex. May 17, 2017)

(rejecting an “anticipatory filing” argument and explaining that “[i]t is not the second-filed court’s

position to determine the appropriate venue”). Fundamental raises no other argument for why the

first-to-file rule should not apply. (Cf. Dkt. No. 27 at 9–12.) Accordingly, this Court is persuaded

that the above-styled case is subject to the first-to-file rule and should be TRANSFERRED to the



1
 Although the NDCA Action includes additional defendant entities, those entities are related to Fundamental and their
presence does not affect the overlap between the two cases as to Fundamental and Apple. (See NDCA Action, Dkt.
No. 1.)

                                                         4
 Case 2:19-cv-00048-JRG Document 33 Filed 05/13/19 Page 5 of 5 PageID #: 872




Northern District of California.

       Having found that transfer is appropriate under the first-to-file rule, the Court does not
   .
address whether transfer is warranted under § 1404(a).

III.   CONCLUSION

       For the foregoing reasons, Apple’s Motion to Dismiss Or, In the Alternative, Transfer This

Action Pursuant to the First-to-File Rule (Dkt. No. 21) is GRANTED. It is therefore ORDERED

that the above-captioned case shall be TRANSFERRED in its entirety to the Northern District of

California. The Clerk of this Court shall take such steps as are needed to effectuate this transfer.

        SIGNED this 19th day of December, 2011.
       So ORDERED and SIGNED this 13th day of May, 2019.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE




                                                 5
